DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-31, and 34-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhow et al. (US 2010/0260348, hereinafter Bhow).
Regarding claim 21, Bhow teaches a computer-implemented method, comprising: 
receiving input data corresponding to a notification content to be output ([0065] - a user selection comprising a selected audio source is received…streaming of an audio file from the selected audio source to the selected network addressable speaker is initiated. [0042] - upon receiving user playback commands from control device 42, 44, or 46, server 2 interacts with personal computer 38 to stream the selected audio file to the user selected network addressable loudspeaker 12, 16, 20, 48, or 58.); 
determining the input data is to be sent to a device associated with a user profile ([0065] - a user selection comprising a selected audio source is received…streaming of an audio file from the selected audio source to the selected network addressable speaker is initiated. FIG. 4a,  [0051] - Loudspeakers is listed in user profile); 
determining the user profile is associated with at least a first device and a second device ([0060] - personalized sound selection program 4 automatically selects the output loudspeaker based on physical proximity of the user to a nearest loudspeaker. The user in his user profile at server 2 may indicate that the nearest available loudspeaker should be automatically selected as the default output loudspeaker. In one example, the automated selection is based on the proximity of a user control device 918 to loudspeakers 910, 912, and 914. It is understood a loudspeaker is selected based on ones listed in user profile as shown in FIG. 4a); 
receiving first data indicating that a user is closer to the first device than to the second device ([0061] - the user control device 918 is within detectable wireless range of multiple loudspeakers 910, 912, and 914, proximity detection techniques such as received signal strength indication (RSSI) may be used to identify the nearest loudspeaker among several detected loudspeakers. [0062] - The wearable device 920 is logged into the server 2 using a web browser on a control device such as a laptop computer, and the server 2 identifies the nearest proximity loudspeaker speaker. [0069] - a close proximity is detected between a control device or a wearable device and one or more local network addressable loudspeakers); and in response to the first data, causing the notification content to be output using the first device but not the second device ([0060] - personalized sound selection program 4 automatically selects the output loudspeaker based on physical proximity of the user to a nearest loudspeaker. The user in his user profile at server 2 may indicate that the nearest available loudspeaker should be automatically selected as the default output loudspeaker. In one example, the automated selection is based on the proximity of a user control device 918 to loudspeakers 910, 912, and 914.).
Regarding claim 24, Bhow teaches claim 21 and further teaches determining the first device and the second device are in a same region ([0059] - floor plan includes multiple loud speakers. [0025] - Speakers can be selected for playback only upon verification of the same LAN gateway (i.e., speakers and the control device need to be in the same subnet).
Regarding claim 25, Bhow teaches claim 21 and further teaches wherein causing the notification content to be output using the first device comprises: sending the input data from a third device to the second device, the third device associated with the user profile (abstract - an audio file is streamed from an audio source to the selected network addressable loudspeaker. Also see FIG. 5, [0053]).
Regarding claim 26, Bhow teaches claim 21 and further teaches wherein the second device corresponds to a default status and the method further comprises: overriding the default status based at least in part on the first data (As the user 916 with control device 918 moves between rooms 902, 904, and 906, the selected output loudspeaker is automatically switched to speaker 910, 912, and 914, respectively – [0061]).
Regarding claim 27, Bhow teaches claim 21 and further teaches determining the notification content corresponds to a media type; and determining the first device corresponds to an output capability associated with the media type ([0054] - the term "audio source" also encompasses video having corresponding audio. For example, selecting an audio source file may include selecting a video file to view, whereby the audio content corresponding to the video is streamed to the selected network addressable loudspeaker and the video content is displayed on the user control device or other selected display device. The display device may itself be network addressable and selected in a manner similar to selection of the audio source and loudspeaker).
Regarding claim 28, Bhow teaches claim 21 and further teaches  determining the first device is paired to the second device ([0025] - Speakers can be selected for playback only upon verification of the same LAN gateway (i.e., speakers and the control device need to be in the same subnet. [0054] - selecting an audio source file may include selecting a video file to view, whereby the audio content corresponding to the video is streamed to the selected network addressable loudspeaker and the video content is displayed on the user control device or other selected display device).
Regarding claim 29, Bhow teaches claim 21 and further teaches further comprising: determining an operational mode of the second device, wherein causing the notification content to be output using the first device is further in response to the operational mode ([0054] - selecting an audio source file may include selecting a video file to view, whereby the audio content corresponding to the video is streamed to the selected network addressable loudspeaker and the video content is displayed on the user control device or other selected display device).
	Regarding claim 30, Bhow teaches claim 21 and further teaches further comprising: determining a third device associated with the user profile; and causing a secondary notification to be sent to the third device ([0054] - As used herein, the term "audio source" also encompasses video having corresponding audio. For example, selecting an audio source file may include selecting a video file to view, whereby the audio content corresponding to the video is streamed to the selected network addressable loudspeaker and the video content is displayed on the user control device or other selected display device. The display device may itself be network addressable and selected in a manner similar to selection of the audio source and loudspeaker).
Regarding claim 31, Bhow teaches a system comprising: at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor ([0042] - upon receiving user playback commands from control device 42, 44, or 46, server 2 interacts with personal computer 38 to stream the selected audio file to the user selected network addressable loudspeaker 12, 16, 20, 48, or 58. Server inherently includes processor executing instructions stored in a memory), cause the system to:
receive input data corresponding to a notification content to be output ([0065] - a user selection comprising a selected audio source is received…streaming of an audio file from the selected audio source to the selected network addressable speaker is initiated. [0042] - upon receiving user playback commands from control device 42, 44, or 46, server 2 interacts with personal computer 38 to stream the selected audio file to the user selected network addressable loudspeaker 12, 16, 20, 48, or 58.); 
determine the input data is to be sent to a device associated with a user profile ([0065] - a user selection comprising a selected audio source is received…streaming of an audio file from the selected audio source to the selected network addressable speaker is initiated. FIG. 4a,  [0051] - Loudspeakers is listed in user profile); 
determine the user profile is associated with at least a first device and a second device ([0060] - personalized sound selection program 4 automatically selects the output loudspeaker based on physical proximity of the user to a nearest loudspeaker. The user in his user profile at server 2 may indicate that the nearest available loudspeaker should be automatically selected as the default output loudspeaker. In one example, the automated selection is based on the proximity of a user control device 918 to loudspeakers 910, 912, and 914. It is understood a loudspeaker is selected based on ones listed in user profile as shown in FIG. 4a); 
receive first data indicating that a user is closer to the first device than to the second device ([0061] - the user control device 918 is within detectable wireless range of multiple loudspeakers 910, 912, and 914, proximity detection techniques such as received signal strength indication (RSSI) may be used to identify the nearest loudspeaker among several detected loudspeakers. [0062] - The wearable device 920 is logged into the server 2 using a web browser on a control device such as a laptop computer, and the server 2 identifies the nearest proximity loudspeaker speaker. [0069] - a close proximity is detected between a control device or a wearable device and one or more local network addressable loudspeakers); and in response to the first data, cause the notification content to be output using the first device but not the second device ([0060] - personalized sound selection program 4 automatically selects the output loudspeaker based on physical proximity of the user to a nearest loudspeaker. The user in his user profile at server 2 may indicate that the nearest available loudspeaker should be automatically selected as the default output loudspeaker. In one example, the automated selection is based on the proximity of a user control device 918 to loudspeakers 910, 912, and 914).


Regarding claim 34, Bhow teaches claim 31 and further teaches determine the first device and the second device are in a same region ([0059] - floor plan includes multiple loud speakers. [0025] - Speakers can be selected for playback only upon verification of the same LAN gateway (i.e., speakers and the control device need to be in the same subnet).
Regarding claim 35, Bhow teaches claim 31 and further teaches send the input data from a third device to the second device, the third device associated with the user profile (abstract - an audio file is streamed from an audio source to the selected network addressable loudspeaker. Also see FIG. 5, [0053]).
Regarding claim 36, Bhow teaches claim 31 and further teaches override the default status based at least in part on the first data (As the user 916 with control device 918 moves between rooms 902, 904, and 906, the selected output loudspeaker is automatically switched to speaker 910, 912, and 914, respectively – [0061]).
Regarding claim 37, Bhow teaches claim 31 and further teaches determine the notification content corresponds to a media type; and determine the first device corresponds to an output capability associated with the media type ([0054] - the term "audio source" also encompasses video having corresponding audio. For example, selecting an audio source file may include selecting a video file to view, whereby the audio content corresponding to the video is streamed to the selected network addressable loudspeaker and the video content is displayed on the user control device or other selected display device. The display device may itself be network addressable and selected in a manner similar to selection of the audio source and loudspeaker).
Regarding claim 38, Bhow teaches claim 31 and further teaches  determine the first device is paired to the second device ([0025] - Speakers can be selected for playback only upon verification of the same LAN gateway (i.e., speakers and the control device need to be in the same subnet. [0054] - selecting an audio source file may include selecting a video file to view, whereby the audio content corresponding to the video is streamed to the selected network addressable loudspeaker and the video content is displayed on the user control device or other selected display device).
Regarding claim 39, Bhow teaches claim 31 and further teaches determine an operational mode of the second device, wherein the instructions that cause the notification content to be output using the first device are further in response to the operational mode ([0054] - selecting an audio source file may include selecting a video file to view, whereby the audio content corresponding to the video is streamed to the selected network addressable loudspeaker and the video content is displayed on the user control device or other selected display device).
Regarding claim 40, Bhow teaches claim 31 and further teaches determine a third device associated with the user profile; and cause a secondary notification to be sent to the third device. ([0054] - As used herein, the term "audio source" also encompasses video having corresponding audio. For example, selecting an audio source file may include selecting a video file to view, whereby the audio content corresponding to the video is streamed to the selected network addressable loudspeaker and the video content is displayed on the user control device or other selected display device. The display device may itself be network addressable and selected in a manner similar to selection of the audio source and loudspeaker).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bhow in view of  Kim (US 2018/0277107)
Regarding claim 22, Bhow teaches claim 21 but does not teach wherein the first data comprises sensor data from a sensor of the first device.
Kim teaches wherein the first data comprises sensor data from a sensor of the first device ([0043] - master smart device 120 receives audio signal 121 from microphone 122, audio signal 131 from slave smart device 130, and audio signal 141 from slave smart device 140, as shown in FIG. 5A. Because slave smart device 130 is selected to be a slave smart device, when slave smart device 130 receives audio signal 131 from microphone 132, audio signal 131 is transmitted to master smart device 120 [0054], FIG. 3 -smart device determined to be closest based on segment data 302. [0040] - an instance of segment metadata 302 associated with a particular temporal segment 301 includes metadata related to the audio signal segment data 303 included in that temporal segment 301, such as an average audio signal strength over the temporal segment 301, a peak audio signal strength of audio signal segment data within the temporal segment, and the like.).
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to combine feature as taught by Kim in Bhow to a simple method in determining which of the devices is closest to a user.
Regarding claim 32, Bhow teaches claim 31 but does not teach wherein the first data comprises sensor data from a sensor of the first device.
Kim teaches wherein the first data comprises sensor data from a sensor of the first device ([0043] - master smart device 120 receives audio signal 121 from microphone 122, audio signal 131 from slave smart device 130, and audio signal 141 from slave smart device 140, as shown in FIG. 5A. Because slave smart device 130 is selected to be a slave smart device, when slave smart device 130 receives audio signal 131 from microphone 132, audio signal 131 is transmitted to master smart device 120 [0054], FIG. 3 -smart device determined to be closest based on segment data 302. [0040] - an instance of segment metadata 302 associated with a particular temporal segment 301 includes metadata related to the audio signal segment data 303 included in that temporal segment 301, such as an average audio signal strength over the temporal segment 301, a peak audio signal strength of audio signal segment data within the temporal segment, and the like.).
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to combine feature as taught by Kim in Bhow to a simple method in determining which of the devices is closest to a user.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bhow in view of Minton (US 2011/0080289).
Regarding claim 23, Bhow teaches claim 21 but does not teach wherein the first device comprises a wearable device.
Minton teaches wherein the first device comprises a wearable device ([0004] According to one aspect, a device may be provided. The device includes at least one sensor configured to detect when a user is wearing or holding the device. [0066] user device 110 may selectively forward content to an output device (e.g., output device 120 in this example) based on whether a user is wearing output device 120. In other implementations, if user device 110 does not receive an indication that output device 120 is being worn, user device 110 may output the content to another device).
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to combine feature as taught by Minton in Bhow to improve user experience by automatically selecting the most appropriate personal device for users who own multiple personal devices.
Regarding claim 33, Bhow teaches claim 21 but does not teach wherein the first device comprises a wearable device.
Minton teaches wherein the first device comprises a wearable device ([0004] According to one aspect, a device may be provided. The device includes at least one sensor configured to detect when a user is wearing or holding the device. [0066] user device 110 may selectively forward content to an output device (e.g., output device 120 in this example) based on whether a user is wearing output device 120. In other implementations, if user device 110 does not receive an indication that output device 120 is being worn, user device 110 may output the content to another device).
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to combine feature as taught by Minton in Bhow to improve user experience by automatically selecting the most appropriate personal device for users who own multiple personal devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642